Citation Nr: 1028012	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  10-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for PTSD, and assigned 
a 30 percent disability rating, effective August 27, 2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD has resulted in occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as panic attacks; impairment of short-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent, but not greater, 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  In 
Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the notice that was provided in 
October 2008 before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied with regard to 
this claim.

Regarding the duty to assist, the RO has obtained the Veteran's 
service and private treatment records and provided him with a VA 
examination.  There is no indication from the claims file that 
the Veteran has received VA treatment for his PTSD, and 
accordingly, no such records could be obtained.  In this regard, 
the Board notes that, at his March 2009 VA examination, the 
Veteran reported that he was not currently receiving any 
treatment for his PTSD.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there is 
no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was initially granted service connection for PTSD in 
March 2009 and was assigned a 30 percent disability rating under 
DC 9411, effective August 27, 2008.  The Veteran disagrees with 
this assignment and contends that a higher rating is warranted.  

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  In this regard, 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings" are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Id. at 510. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

The rating criteria for evaluating PTSD are found at 38 C.F.R. § 
4.130, DC 9411.  A 10 percent evaluation is warranted where there 
is occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress; or where symptoms are controlled by continuous 
medication.  Id.  

A 30 percent schedular evaluation is assigned where the evidence 
demonstrates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood; 
anxiety and suspiciousness; weekly panic attacks; chronic sleep 
impairment; and mild memory loss, such as forgetting names, 
directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; nearly continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting; and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive list.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion of 
VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a 
Global Assessment of Functioning (GAF) scale, with scores ranging 
from zero to 100 percent, representing the psychological, social, 
and occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond to 
better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 are assigned when there are moderate symptoms 
such as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994).  GAF 
scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission must be considered.  38 
C.F.R. § 4.126(a).  In addition, the evaluation must be based on 
all the evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including a VA examination report and 
private treatment records, indicates that the Veteran's PTSD 
symptomatology warrants a 50 percent disability rating.   

In August 2008, the Veteran sought private treatment for his PTSD 
from Dr. Wende J. Anderson.  At the outset of her evaluation, Dr. 
Anderson noted that she had reviewed the Veteran's records and 
conducted a clinical interview, and a personality assessment 
inventory.  The Veteran denied having nightmares, but reported 
that, according to his wife, he thrashed a great deal in his 
sleep and had night sweats.  The Veteran also reported having 
cognitive and physiological responses to conversations with other 
men with whom he had served.  Dr. Anderson noted that the Veteran 
had a history of making intense efforts to avoid thoughts, 
feelings, conversations, activities, places, and people 
associated with his traumatic experiences, and that he refused to 
discuss his military service in Attu with his children.  Dr. 
Anderson also noted that the Veteran demonstrated marked problems 
with insomnia, as evidenced by intermittent waking during the 
night and difficulty falling asleep because his thoughts tended 
to turn towards his military service.  Dr. Anderson also reported 
that the Veteran had severe trouble with irritability and anger 
outbursts, as evidenced by a tendency to slam doors and engage in 
other indirect forms of anger expression.  Finally, the Veteran 
reported having concentration problems, and Dr. Anderson noted 
signs of hypervigilance, including walking the perimeter of his 
house to repeatedly check windows and door locks.  

On examination, the Veteran was oriented in all spheres, but was 
noted to be indecisive and reticent about discussing his military 
experiences.  Dr. Anderson reported that the Veteran had some 
psychometer retardation, a nervous mood, a labile and tearful 
affect that was appropriate for the conversation, an inability to 
think, thought content consistent with suicidal ideation, below 
average immediate and recent memory, below average judgment and 
insight, and below average impulse control, as evidenced by his 
history of anger outbursts and irritability.  Dr. Anderson also 
noted that the Veteran had normal speech, normal attention 
capacities, and intact remote memory.  Additionally, the Veteran 
reported having difficulty with moodiness on a daily basis and 
recurrent thoughts of death, and some suicidal ideation without a 
plan.  Finally, the Veteran reported that he had anxiety attacks 
approximately once a month, each of which lasted for several 
minutes at a time; he described these attacks as periods during 
which he had heart palpations, chest pain, dyspnea, hot flushes, 
and a fear of losing control.  

Dr. Anderson also conducted a Personality Assessment Inventory 
pursuant to which the Veteran received a score of 77 on the 
traumatic stress scale.  Dr. Anderson reported that such a score 
was indicative of someone who has experienced a disturbing 
traumatic event in the past that continues to cause distress and 
produce recurrent episodes of anxiety.  Dr. Anderson also 
reported that such individuals were likely to be moody and 
emotionally labile, exhibiting fairly rapid and extreme mood 
swings and episodes of poorly controlled anger and emotional 
responses.  

Based on her examination, Dr. Anderson diagnosed PTSD, a panic 
disorder without agoraphobia, and a depressive disorder, and 
assigned him a GAF score of 57, noting that his symptoms were 
severe.  Dr. Anderson went on to report that the Veteran's GAF 
score was based on his difficulties in multiple areas, including 
social functioning, judgment, thought, and mood.  In this regard, 
Dr. Anderson stated that the Veteran had a pattern of social 
isolation characterized by confinement to friendships primarily 
with other Veterans; judgment-related issues characterized by a 
history of irritability, outbursts, and thoughts of suicide; 
cognitive troubles such as difficulty concentrating and 
difficulty with immediate and recent memory; and mood-related 
difficulties, including having symptoms of major depression.  Dr. 
Anderson went on to report that the Veteran demonstrated symptoms 
of re-experiencing, avoidance, hyperarousal, and panic attacks 
that were consistent with PTSD, and significant depressive 
symptoms, including anhedonia.  Finally, Dr. Anderson reported 
that the Veteran also had many assets in his life, such as his 
relationship with his wife, who was his primary support system.  

Subsequently, in March 2009, the Veteran was provided with a 
formal VA psychiatric examination.  At the outset of the 
examination report, the examiner indicated that he had reviewed 
the Veteran's claims file.  At that time, the Veteran reported 
that he was not currently receiving any treatment for his PTSD.  
The Veteran also reported that he had been married to his wife 
for 64 years, with whom he had four daughters.  He also indicated 
that he was very close with all of his children, and had 10 
grandchildren, although he had lost one grandchild to leukemia 
that year.  The examiner noted that the Veteran and his wife 
lived in an active, socially-focused community where they engaged 
in many social activities, such as bridge, bowling, exercise, 
softball, the New England Club, and a travel club.  The examiner 
also noted that the Veteran had retired from his job as a master 
electrician and refrigeration technician in 1982.  Regarding 
activities and leisure, the Veteran reported that he played 
cards, did yard work, landscaped, and played softball.  

On examination, the Veteran was clean and neatly groomed, 
appropriately dressed, and oriented in all spheres.  He had slow, 
clear, and coherent speech; a cooperative, friendly, relaxed, and 
attentive mood; appropriate affect; unremarkable thought content; 
good impulse control; and normal remote, recent, and immediate 
memory.  The Veteran denied having delusions, hallucinations, 
homicidal thoughts, suicidal thoughts, or episodes of violence.  
The examiner reported that the Veteran had sleep impairment 
insofar as he could not sleep for more than two hours and 
awakened easily during the night.  Finally, the examiner reported 
that, although the Veteran had a euthymic mood, he was tearful 
when describing the harsh conditions of his 15 months of service 
in the Aleutian Islands in Alaska, where it was cold and 
isolated, and when he spoke about the death of his grandchild.

In regard to his current symptomatology, the examiner reported 
that the Veteran had persistent re-experiencing of traumatic 
events as evidenced by recurrent and intrusive distressing 
recollections of events, including images, thoughts, and 
perceptions; and persistent symptoms of increased arousal, as 
evidenced by difficulty falling or staying asleep.  The examiner 
went on to report that the Veteran's disturbance did not cause 
clinically significant distress or impairment in social and 
occupational functioning, although his symptoms did cause an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.

Based on his examination, the examiner diagnosed the Veteran with 
depression and assigned him a GAF score of 70.  In this regard, 
the examiner reported that he Veteran experienced mild symptoms 
of depression, especially when exposed to visual historical films 
about his duty during World War II, but that he and his wife of 
over 60 years were still very active in a variety of social, 
athletic, travel, and stimulating activities, and that he was 
very close with his family.  Finally, the examiner reported that 
the Veteran did not meet the DSM-IV criteria for PTSD. 

Based on a thorough review of all of the evidence of record, as 
outlined above, the Board finds that the Veteran's total 
disability picture most closely approximates the criteria for a 
50 percent disability rating.  In reaching this determination, 
the Board finds it significant that Dr. Anderson, who conducted a 
comprehensive psychiatric assessment of the Veteran in August 
2008, diagnosed PTSD, a panic disorder, and a depressive 
disorder, and estimated that his GAF score was 57, which, as 
discussed above, is indicative of moderate symptoms such as flat 
affect and circumstantial speech, and occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Further, the Veteran's symptomatology of night 
sweats; avoidance of thoughts feelings, conversations, 
activities, places, and people associated with his traumatic 
experiences; marked problems with insomnia, as evidenced by 
intermittent waking during the night and difficulty falling 
asleep; trouble with irritability and anger outbursts, as 
evidenced by a tendency to slam doors and engage in other 
indirect forms of anger expression; hypervigilance, as evidenced 
by his habit of repeatedly walking the perimeter of his home to 
check windows and door locks; slight psychometer retardation; a 
nervous mood; labile and tearful affect; inability to think; 
suicidal ideation; below average immediate and recent memory; 
below average judgment and insight; below average impulse 
control; daily difficulty with moodiness; recurrent thoughts of 
death; and monthly anxiety attacks, correspond with a GAF score 
of 57.  Although the Board acknowledges that the March 2009 VA 
examiner assigned the Veteran a GAF score of 70, which is 
indicative of only some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), the Board finds the Veteran's demonstrated symptoms 
at that time to be more probative than the GAF score assignment.  
In this regard, the Board points out that the March 2009 VA 
examiner reported that the Veteran's current symptomatology 
included persistent re-experiencing of traumatic events as 
evidenced by recurrent and intrusive distressing recollections of 
events (i.e., images thoughts and perceptions) and persistent 
symptoms of increased arousal, as evidenced by his sleep 
impairment (i.e., difficulty falling or staying asleep).

In short, the Board finds that the Veteran's PTSD and major 
depressive disorder result in occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
panic attacks; impairment of short-term memory; impaired 
judgment; impaired abstract thinking; disturbance of motivation 
and mood; and difficulty in establishing and maintaining 
effective social relationships, thereby warranting a 50 percent 
rating.  

However, while a 50 percent rating is warranted, the Veteran's 
total disability picture does not rise to the severity required 
for a 70 percent or higher rating.  In this regard, the Board 
finds it significant that the record is devoid of evidence of 
obsessional rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; nearly 
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; or 
difficulty adapting to stressful circumstances, including work or 
a work-like setting.  In this regard, the Board points out that 
the Veteran was noted to have normal speech at his August 2008 
evaluation with Dr. Anderson, and slow, clear, and coherent 
speech at his March 2009 VA examination.  Additionally, the 
Veteran was reported to be oriented in all spheres at both his 
August 2008 evaluation with Dr. Anderson and his March 2009 VA 
examination, and was noted to be clean and neatly groomed at the 
VA examination. 

Moreover, while Dr. Anderson reported that the Veteran had panic 
attacks approximately once a month, each of which lasted a few 
minutes, there is no indication from the claims file that the 
Veteran is in a nearly continuous state of panic.  Rather, the 
March 2009 VA examiner reported that the Veteran appeared 
cooperative, friendly, and relaxed, and both Dr. Anderson and the 
VA examiner reported that the Veteran had an appropriate affect 
on examination.  Moreover, while Dr. Anderson and the VA examiner 
reported that the Veteran had symptoms of depression and a 
depressive disorder, the VA examiner also reported that the 
Veteran's symptoms did not cause clinically significant distress 
or impairment in social and occupational functioning, and neither 
Dr. Anderson nor the VA examiner indicated that he Veteran was 
unable to function independently.  

Further, although the Veteran reported some suicidal ideation at 
his August 2008 evaluation with Dr. Anderson, he also denied 
having any suicidal intent or a plan.  Moreover, at his March 
2009 VA examination, the Veteran specifically denied having any 
thoughts of suicide.  Additionally, while the Board notes Dr. 
Anderson's report that the Veteran has impaired impulse control, 
as demonstrated by irritability and passive aggressive behavior, 
such as slamming doors, the record is devoid of evidence 
indicating that the Veteran has had any periods of violence or 
any episodes of active aggression.  Rather, at his March 2009 VA 
examination, the Veteran specifically denied having any episodes 
of violence and the examiner noted that the Veteran had good 
impulse control.  Further, although the Board acknowledges Dr. 
Anderson's report that the Veteran has confined his friendships 
to only other veterans, the Board points out that the Veteran has 
reported having a very close relationship with his wife of over 
65 years, and having close relationships with all four of his 
children.  Further, at his March 2009 VA examination, the Veteran 
indicated that he and his wife are very active and social in 
their community, participating in activities such as bridge, 
bowling, exercise, softball, the New England Club, and a travel 
club.  Accordingly, while he has shown some difficulty 
establishing relationships, he has also demonstrated that he is 
able to establish and maintain effective relationships, and in 
fact, has very effective and supportive relationships with his 
wife and children, and there is no indication that the Veteran is 
delusional, grossly inappropriate, disoriented, in persistent 
danger of hurting himself or others, or is unable to perform the 
activities of daily living.  

Accordingly, considering all of the evidence of record, the Board 
finds that the Veteran's total disability picture most closely 
approximates the criteria for a 50 percent disability rating; 
however, because he does not demonstrate occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, and mood, or total social 
and occupational impairment, a 70 percent rating or greater 
rating is not warranted.  Therefore, an increased rating of 50 
percent, and not greater, for PTSD is granted.  In reaching this 
determination, the Board has considered whether a staged rating 
is appropriate; however, in the present case, the evidence of 
record fails to reveal any distinct time periods during which the 
Veteran's PTSD symptomatology has significantly changed, and as 
such, the Board finds that a uniform evaluation is warranted.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to 
cause any impairment that is not already contemplated by the 
rating criteria and the Board finds that the rating criteria 
reasonably describe his disability.  For these reasons, referral 
for consideration of an extraschedular rating is not warranted in 
this case.  


ORDER

An initial 50 percent rating, but not greater, for PTSD is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


